UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-1004


SEANDELL FORMAN,

                Plaintiff - Appellant,

          v.

TEXAS GUARANTEED STUDENT LOAN CORPORATION, (TG),

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:13-cv-00691-D)


Submitted:   April 23, 2015                 Decided:   April 28, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Seandell Forman, Appellant Pro Se.       Daniel Gerald Cahill,
Caroline P. Mackie, POYNER SPRUILL LLP, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Seandell Forman appeals the district court’s order granting

Defendant’s    motion     for   summary    judgment    in   Forman’s     civil

action.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district   court.    See    Forman    v.   Tex.   Guaranteed   Student      Loan

Corp., No. 5:13-cv-00691-D (E.D.N.C. Dec. 3, 2014).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials    before   this    court    and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                       2